DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Calculation processing apparatus in claims 1-4.
Control apparatus in claim 5-14
Irradiation control system in claim 5
Irradiation field forming apparatus in claim 5
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the 3D CT images" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claims recite calculating an irradiation amount of a particle beam while the irradiation position is changed during continuous beam scanning, and calculating a dose distribution with respect to a moving target based on the calculated irradiation amount. 

Additionally, the claimed concept of calculating performed using mathematical calculations falls within the “Mathematical Concepts” grouping. Accordingly, these claims recite an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, each claim only recites one additional element--using “a calculation processing apparatus” (claim 1) and “a computer” (claim 15) to perform the calculations. The processor/computer in each claim is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of performing calculations) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.

Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because the limitations are directed to a computer program per se, which is a product without a physical or tangible form See MPEP 2106.03(I). The examiner suggests applicant amend claim 15 to require the program is stored on a non-transitory computer readable medium in order to overcome this rejection.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 3199202 (Fujitaka et al.).
Regarding claim 1, Fujitaka et al. teaches a particle therapy planning apparatus (Figure 1) (abstract; [0011]; [0013]) comprising: a calculation processing apparatus (Figure 1, treatment planning apparatus, 10), wherein the calculation processing apparatus (10) is configured to 
Regarding claim 5, Fujitaka et al. teaches a particle therapy system (Figure 1; [0011]) comprising: 
a control apparatus (Figure 1, treatment planning device, 10) configured to calculate a dose distribution of a particle beam with respect to a moving target based on an irradiation amount of the particle beam during an irradiation position change ([0011]; [0013]; [0016]-[0017]); 
a charged particle beam generator (Figure 1, accelerator, 20 )configured to generate an accelerated particle beam until a predetermined energy is reached ([0011]); 
an irradiation control system (Figure 1, irradiation nozzle control device, 13) configured to control an irradiation amount, an irradiation position, and an irradiation direction of the particle beam based on the dose 52distribution of the particle beam calculated by the control apparatus (10) ([0011]-[0014]); and 
an irradiation field forming apparatus (Figure 2, irradiation nozzle, 40) configured to shape the particle beam with which the target is to be irradiated based on control of the irradiation control system ([0012]-[0013]; [0016]-[0017]).
Regarding claim 15, Fujitaka et al. teaches a dose distribution calculation program causing a computer (Figure 1, treatment planning device, 10) to calculate an irradiation amount of a particle beam during an irradiation position change, and calculate a dose distribution of the .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 6-14 are rejected under 35 U.S.C. 103 as being unpatentable over EP 3199202 (Fujitaka et al.) in view of EP 2692392 (Fujimoto et al.).
Regarding claims 2-4 and 6-9, Fujitaka et al. teaches all the limitations of claim 1 or 5. Fujitaka et al. teaches the treatment planning calculations are performed for either continuous dose scanning or discrete spot scanning ([0016]-[0017]), but does not specify performing the calculations based on obtained 4D CT images and a discretized irradiation amount during each position change to determine the dose distribution. 
However, Fujimoto et al. teaches a particle therapy apparatus including a planning apparatus (Figure 3, treatment planning system, 501) configured to calculate an irradiation amount of a particle beam during an irradiation position change in scanning irradiation, and calculate a dose distribution of the particle beam with respect to a moving target based on the irradiation amount of the particle beam during the irradiation position change (Figure 3; [0012]; [0015]; [0029]-[0030]; [0035]); wherein the planning apparatus is configured to:
obtain a 4D CT image that is a series of 3D CT images of the target imaged at different time points which is obtained just before the particle beam is irradiated ([0037]-[0039]; [0056]), discretize the irradiation amount of the particle beam during the irradiation position change for 
claims 10-14, Fujitaka et al. in view of Fujimoto et al. teaches all the limitations of claim 7. The modified system of Fujitaka et al. and Fujimoto et al. teaches the control apparatus (Fujimoto et al., 501) is configured to set a calculation spot on a scan path during the irradiation position change, the calculation spot discretizing the irradiation amount during the irradiation position change for the calculation, and discretize the irradiation amount of the particle beam during the irradiation position change by assigning the irradiation amount of the particle beam on the scan path to the calculation spot (Fujimoto et al., [0049]-[0050]); wherein the control apparatus (Fujimoto et al., 501) is configured to distribute the irradiation amount of the particle beam assigned to the calculation spot to the 3D CT images based on a position of 55the calculation spot (Fujimoto et al., [0053]-[0056]; [0058]-[0063]); wherein the control apparatus (Fujimoto et al., 501) is configured to assign a phase corresponding to a state of the target to the 3D CT images when a movement of the target changes periodically, calculate a phase of the calculation spot based on the position of the calculation spot, and distribute the irradiation amount of the particle beam assigned to the calculation spot to the 3D CT images based on a relationship between a phase of the 3D CT images and the phase of the calculation spot (Fujimoto et al., [0053]-[0056]; [0058]-[0063]); wherein the control apparatus (Fujimoto et al., 501) is configured to distribute the irradiation amount of the particle beam to the 3D CT images having phases before and after the phase of the calculation spot (Fujimoto et al., [0071]-[0073]); wherein the control apparatus (Fujimoto et al., 501) is configured to 56calculate corresponding positions between the 3D CT images based on non-rigid registration, and integrate a dose distribution formed for each of the 3D CT images for each of the corresponding positions between the 3D CT images from the start to the completion of the irradiation of the particle 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARRIE R DORNA whose telephone number is (571)270-7483.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor, II can be reached on 571-272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CARRIE R DORNA/Primary Examiner, Art Unit 3791